DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MAKING AN INTERCONNECT BY ADDITIVE MANUFACTURING USING A TEMPLATE TO FORM AT LEAST ONE MICROCHANNEL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0235738 to Zheng et al. 4, 8, 9, 16
	Regarding Claim 1, ZHENG discloses a method of making an interconnect (abstract, para. 61, additive manufacturing of the SIGF of Fig. 1, 120, 110, which is an interconnect, where selective laser sintering is specified in para. 61) for an electrochemical reactor comprising: providing a template; and depositing interconnect material (para. 61, spreading a layer of powder such as inoconel/ysz for the interconnect and selectively fusing the pattern of the interconnect layer by layer to form the interconnect) such that the interconnect material is in contact with the template (the unsintered powder here is analogous to the claimed template); wherein the template is provided in a form that produces at least one microchannel in the interconnect material when at least a portion of the template is removed (where the unsintered powder is removed and channels 130, 140 remain in the interconnect structure).

    PNG
    media_image1.png
    500
    556
    media_image1.png
    Greyscale

Figure 1A of ZHENG illustrating selective laser sintered interconnect 120 and 110
Claim 2, ZHENG further discloses the method of claim 1, where the template comprises metal oxides (para. 60-61 teaches the material may include YSZ which is a metal oxide, Inconel, alumina, CSZ, and MgO).  
	Regarding Claim 3, ZHENG further discloses the method of claim 1, wherein the interconnect material comprises one or more of metal, metal alloy, and nickel, including Inconel (para. 60-61), and YSZ (para. 60-61).  
	Regarding Claim 4, ZHENG further discloses the method of claim 1, and further discloses wherein providing a template comprises printing the template or printing precursors that combine to form the template (para. 60-61 including depositing powder template material between sintered sections of the interconnect).  
	Regarding Claim 5, ZHENG further discloses the method of claim 1, wherein the interconnect has a thickness of typically between 900 microns and 2,700 microns which is within and anticipates the range of no greater than 1 mm, or no greater than 100 µm, or no greater than 50 µm (where the claimed alternative language is interpreted to mean that any value no greater than 1 mm anticipates the claim, or alternatively, any value that is no greater than 50 microns anticipates the claimed thickness range).  
	Regarding Claim 6, ZHENG further discloses the method of claim 1, wherein the interconnect material is deposited slice by slice and sintered slice by slice using electromagnetic radiation (para. 60-61 including laser sintering of slice by slice of the interconnect material)
	Regarding Claim 7, ZHENG further discloses the method of claim 1, wherein the depositing is performed using additive manufacturing (para. 60-61, including SLS).  
Claim 10, ZHENG further discloses the method of claim 1, wherein the at least one microchannel has a cross-sectional area orthogonal to a flow path, wherein the cross-sectional area is no greater than 1 mm2 (para. 48 between 300 and 900 square microns). 
	Regarding Claim 11, ZHENG further discloses a method of making an interconnect for an electrochemical reactor comprising:(a) depositing an interconnect material in segments on a substrate; and (b) sintering the interconnect material to form interconnect segments (para. 60-61 where segments of powder are deposited on a substrate then selectively sintered to form interconnect segments).  
	Regarding Claim 12, ZHENG further discloses the method of claim 11, further comprising: (c) depositing a filler material between the interconnect segments (the unsintered powder between sintered segments is a filler material deposited as claimed).  
	Regarding Claim 13, ZHENG further discloses the method of claim 12, further comprising depositing a shield material to cover the filler material (where the interconnect comprises top layers covering the passageways and this is analogous to the claimed shield material to cover the filler material).  
	Regarding Claim 14, ZHENG further discloses the method of claim 13, wherein the shield material comprises YSZ (para. 60-61 where the top layers of interconnect deposited over the channels comprises YSZ as claimed).
	Regarding Claim 15, ZHENG further discloses the method of claim 12, wherein the filler material comprises metal oxides (para. 60-61 teaches the material may include YSZ which is a metal oxide, Inconel, alumina, CSZ, and MgO).  
Claim 17, ZHENG further discloses the method of claim 12, comprising removing at least a portion of the filler material and producing a microchannel, wherein the microchannel has a cross-sectional area orthogonal to a flow path, wherein the cross-sectional area is no greater than 1 mm2 (as shown by the channels 140, 130 of Fig. 1 after the SLS process of para. 60 where the channels may be 300 to 900 square microns, para. 48).
	Regarding Claim 18, ZHENG further discloses the method of claim 11, wherein the interconnect segments create at least one microchannel in the interconnect, wherein the microchannel has a cross-sectional area orthogonal to a flow path, wherein the cross-sectional area is no greater than 1 mm2 (as shown by the channels 140, 130 of Fig. 1 after the SLS process of para. 60 where the channels may be 300 to 900 square microns, para. 48).
	Regarding Claim 19, ZHENG further discloses the method of claim 11, wherein the interconnect has a thickness of typically between 900 microns and 2,700 microns which is within and anticipates the claimed range of no greater than 1 mm, or no greater than 100 µm, or no greater than 50 µm.  
	Regarding Claim 20, ZHENG further discloses the method of claim 11, wherein the interconnect material is deposited slice by slice using additive manufacturing (para. 60-61, SLS).  
	Regarding Claim 21, ZHENG further discloses the method of claim 11, wherein the interconnect material is sintered slice by slice using electromagnetic radiation (para. 60-61, SLS).   
Claim 22, ZHENG further discloses the 22. The method of claim 11 further comprising: (d) depositing additional interconnect material to cover the filler material; and (e) sintering the additional interconnect material (para. 60-61 discloses SLS sintering to form the monolith interconnect 110, 120 of Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of US2018/0019493 to Jakus et al.
	Regarding Claims 8 and 16, ZHENG further discloses the method of claims 1 and 12, further comprising removing at least a portion of the template to produce at least one microchannel in the interconnect material (Fig. 1 illustrates the channels after powder is removed following the SLS process of para. 60-61). 
	ZHENG does not disclose wherein removing at least a portion of the template comprises one or more of heating, combustion, solvent treatment, oxidation, reduction, gasification, dissolution, vaporization or melting.
	JAKUS discloses forming components of an electrochemical cell such as a fuel cell by additive manufacturing techniques (abstract) wherein channels are formed by depositing a filler material (para. 39, sacrificial material, see also para. 50) that is removed by heating (para. 39, sacrificial material volatilizes during sintering of the cell structure) to burn out the filler material thus resulting in a channel or porous structure (para. 101, para. 39).  

	Regarding Claim 9, ZHENG further discloses the method of claim 8, and is silent with respect to the removing at least a portion of the template takes place after the electrochemical reactor is formed or when the electrochemical reactor is first operated.  
	Modifying ZHENG in view of JAKUS as asserted above results in the claimed invention wherein removing at least a portion of the template takes place after the electrochemical reactor is formed, as taught by JAKUS (para. 39, para. 50, 79).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729